PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,074,743
Issue Date: July 27, 2021
Application No. 16/586,746
Filing or 371(c) Date: September 27, 2019
Attorney Docket No. DISY0044US1
For: TECHNOQUES FOR PERFORMING POINT-BASED INVERSE RENDERING 


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition filed August 17, 2021, which is being treated as a request under 37 CFR 3.81(b)1 to correct the city of the one of the inventors on the front page of the above-identified patent by way of a Certificate of Correction.

The request complies with the requirements of 37 CFR 3.81(b), in that the processing fee of $140, the Certificate of Correction fee of $160, the Certificate of Correction Form No. PTO/SB/44 and was submitted along with the instant petition. Accordingly, the present request is GRANTED nunc pro tunc.

The Certificates of Correction Branch was without authority to act in this case without a grantable decision on the instant petition. Nevertheless, in view of this decision on petition, the granting the petitions under 37 CFR 1.182 and 37 CFR 3.81(b) are now considered proper filings and the actions of the Certificate of Correction Branch taken thereafter are hereby ratified.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1642.  


/April M. Wise/
April M. Wise
Paralegal Specialist, Office of Petitions



    
        
            
    

    
        1 See MPEP 1309, subsection II; and Official Gazette of June 22, 2004.